LARSEN, Justice,
dissenting.
The Pennsylvania No-Fault Motor Vehicle Insurance Act, 40 Pa.C.S.A. § 1009.102(a)(3), provides that “the maximum feasible restoration of all individuals injured and compensation of the economic losses of the survivor’s of all individuals killed in motor vehicle accidents ... is essential to the humane and purposeful functioning of commerce. . . . ” Given this salutary policy, all ambiguities must be resolved in favor of coverage for the insured. Allstate Insurance Company v. Heffner, 491 Pa. 447, 458, 421 A.2d 629, 633 (1980). It is clear that an ambiguity exists in this case, as the majority reaches its result only by “analogy” to the correlative time limitation of wrongful death and survival actions created by prior legislative enactments. Accordingly, I dissent.